Citation Nr: 0823165	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for abdominal wall hernia.

2.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer, status post vagotomy.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for abdominal wall hernia 
assigning a 0 percent evaluation, effective September 13, 
2005; denied entitlement to an evaluation in excess of 10 
percent for duodenal ulcer, status post vagotomy; and denied 
service connection for bilateral hearing loss and tinnitus.

The issues of entitlement to an initial evaluation in excess 
of 0 percent for abdominal wall hernia and an evaluation in 
excess of 10 percent for duodenal ulcer, status post vagotomy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all doubt, the competent medical evidence of record 
shows a relationship between the present bilateral hearing 
loss and tinnitus disabilities and exposure to acoustic 
trauma in service.






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2007).

2.  A tinnitus disability was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the presence of a current bilateral hearing 
loss disability.  For VA purposes, impaired hearing will not 
be considered to be a disability unless the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
85
90
LEFT
20
20
45
95
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

A November 2005 private audiological report shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
95
105
LEFT
15
20
60
105
110

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.




A January 2006 VA audiological examination report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
90
95
LEFT
20
25
50
100
105

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

The record also shows the presence of tinnitus.  A November 
2005 private audiological examination report shows a 
diagnosis of tinnitus.  A September 2006 private audiology 
report also shows the veteran stated that he experienced 
chronic and constant tinnitus.  The veteran is competent to 
state that which he can feel or experience, which includes a 
tinnitus disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  While a January 2006 VA examiner stated that the 
veteran did not complain of tinnitus, all doubt is resolved 
in the veteran's favor that he has a present tinnitus 
disability.

A January 1955 service personnel record notes that the 
veteran served in the Armored Infantry Battalion.  The 
veteran stated during the January 2006 VA examination that he 
was exposed to noise during basic training from tank gunnery 
and that subsequent to basic training, he served as a 
military policeman.  At discharge from service in March 1954, 
a whisper voice hearing test was 15/15 in both ears.

As the record shows current bilateral hearing loss and 
tinnitus disabilities and exposure to acoustic trauma in 
service, the determinative issue is whether there is a 
relationship between these.  

The favorable evidence consists of a November 2005 private 
audiological opinion noting the veteran's exposure to 
excessive gun noise in service and present hearing loss and 
tinnitus disabilities.  The examiner found that these 
disabilities were characteristic of noise-induced changes and 
were more likely than not associated with noise trauma in the 
military.

A September 2006 statement from a private audiologist shows 
the veteran was evaluated in August 2006 and shown to have 
borderline to profound hearing loss in both ears and 
constant, chronic tinnitus.  His hearing loss was 
sensorineural in nature and permanent.  The audiologist noted 
that the veteran served in the U.S. Army as a military police 
and trained as a tank gunner, and was exposed to excessive 
noise levels on a regular basis.  The audiologist stated that 
he had reviewed the veteran's service medical records and 
found no evidence of pure tone threshold testing.  Hearing 
testing conducted during this time typically utilized the 
whispered or spoken voice tests because calibrated audiometry 
was not widely available in the military.  The audiologist 
found that these tests involved only a gross assessment of 
hearing and were not considered valid and were inherently 
insensitive to high frequency hearing loss, which was the 
type most commonly associated with noise exposure.  Following 
his military service, the veteran reportedly worked in 
architectural drafting and had no noisy hobbies.  Based on 
the acoustic trauma the veteran experienced in service and 
lack of documented hearing threshold levels upon separation 
from service, the audiologist found that it was at least as 
likely as not that the veteran's hearing loss and chronic and 
constant tinnitus were caused by or contributed to by noise 
exposure and acoustic trauma while in the service.   

The negative evidence consists of a January 2006 VA 
examination report, on which the examiner noted that a review 
of the service medical records was negative for hearing loss 
and/or tinnitus incurrence.  At separation from service in 
1954, the veteran was noted to have normal hearing recorded 
at that time.  The examiner stated that since his review of 
the service medical records was negative for hearing loss and 
since the examination recorded at separation from service 
indicated normal hearing at that time, it would appear that 
the veteran's hearing loss had occurred subsequent to 
separation from service.  The most likely etiology of the 
veteran's current hearing loss would be age-related factors 
(presbycusis) since his hearing was very compatible with his 
current age of 77 years.  Based on available evidence, it was 
the examiner's opinion that it was less likely than not that 
the veteran's current hearing loss was related to military 
noise exposure.

The favorable evidence in this case outweighs the unfavorable 
evidence.  All of the examiners based their opinions on 
review of the pertinent information that the veteran was 
exposed to acoustic trauma in service without any significant 
noise exposure after service and had a current bilateral 
hearing loss disability.  The two positive opinions also 
noted the presence of a tinnitus disability.  The private 
examiners determined that the current hearing loss and 
tinnitus disabilities were related to service.

The VA examiner found no relationship to service based upon 
the fact that the hearing test at discharge from service was 
normal and no hearing loss was diagnosed at that time.

The September 2006 private audiologist noted that the pure 
tone thresholds were not provided during service and the 
whisper and spoken word tests given at that time were 
unreliable. 

Whisper tests are, unarguably, not a reliable measure of 
hearing loss.  And the law does not require that a hearing 
loss disability has to be diagnosed in service in order to 
warrant service connection.

The medical evidence shows current bilateral hearing loss and 
tinnitus disabilities and exposure to acoustic trauma in 
service.  There is no evidence to the contrary. There is 
competent probative medical evidence relating these 
disabilities to service and, resolving all doubt in the 
veteran's favor, service connection for bilateral hearing 
loss and tinnitus is warranted.  38 C.F.R. § 3.102.

The veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is necessary before the hernia and 
ulcer disabilities can be rated.

The last VA examination of record in January 2006 was 
provided for purposes of determining service connection for 
the abdominal wall hernia, but it is insufficient for 
purposes of determining the present severity of the hernia 
disability.  The examiner noted that the veteran had 
abdominal wall hernia repaired twice in the past and 
apparently it had not recurred.  The examiner further noted 
that a hernia could not be felt on physical examination but 
also noted that the veteran was morbidly obese and had a huge 
abdomen.  The examiner found that the veteran's ventral 
incisional hernia was repaired twice and the second time with 
mesh, which apparently held, but also noted that since he had 
a bezoar recently, this suggested some gastric outlet 
obstruction or lack of appropriate mobility.  Since no 
further studies were offered regarding the veteran's hernia, 
the present medical evidence is insufficient to rate the 
disability.  

The January 2006 VA examination report did not offer any 
findings regarding the ulcer.  The examiner noted that within 
the previous month and a half the veteran had an upper 
gastrointestinal endoscopy and a bezoar was found possibly 
related to the original ulcer diagnosis, gastric hemorrhage 
or surgery but that since this was not included in the 
assignment of that day the matter would not be further 
addressed.    

A prior December 2005 private operative report shows that the 
veteran was having cough and swallowing difficulty so an 
esophagogastroduodenoscopy was performed.  On entering the 
stomach a gastric bezoar was found, which was broken up with 
mechanical agitation and vigorous irrigation.  The physician 
found that the majority of the veteran's symptoms probably 
reflected gastroparesis (probably from a prior vagotomy) and 
his gastric bezoar.  

It is not clear whether the veteran has gastroparesis and if 
so whether this is related to his service-connected duodenal 
ulcer, status post vagotomy, or abdominal wall hernia.  One 
of the rating criteria for assigning a higher rating for 
postoperative ventral hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7339 is weakening of abdominal wall.  

Another examination is necessary to evaluate the present 
severity of the duodenal ulcer status post vagotomy and 
abdominal wall hernia.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claims for abdominal wall 
hernia and duodenal ulcer status post 
vagotomy.  The letter should inform the 
veteran to submit evidence demonstrating a 
worsening of disability and the effect the 
worsening has on the veteran's employment 
and every day life.  The letter also 
should include a copy of 38 C.F.R. 
§ 4.114, Diagnostic Codes 7306 and 7339.

2.  Schedule the veteran for a VA 
examination by a qualified physician to 
determine the present severity of his 
abdominal wall hernia and duodenal ulcer 
status post vagotomy.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically review all pertinent medical 
records including the December 2005 
private esophagogastroduodenoscopy report.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected abdominal wall hernia, 
including whether a belt is indicated; 
there is weakening of the abdominal walls; 
the hernia is large not well supported by 
the belt under ordinary conditions; or 
massive with persistent severe diastasis 
of recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of abdominal wall so as to 
be inoperable.  All necessary studies 
should be performed.  Ultrasound studies 
should be performed if physical 
examination is limited due to the 
veteran's morbid obesity.

(b)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected duodenal ulcer status 
post vagotomy including whether the 
symptoms are mild with brief episodes of 
recurring symptoms once or twice yearly; 
moderately severe with intercurrent 
episodes of abdominal pain at least once a 
month partially or completely relieved by 
ulcer therapy, mild and transient episodes 
of vomiting or melena; severe (same as 
pronounced with less pronounced and less 
continuous symptoms with definite 
impairment in health); or pronounced with 
periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, 
and weight loss; totally incapacitating.  
All necessary studies should be performed.

A complete rationale for all opinions 
expressed should be provided.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


